
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket ID FEMA-2008-0020; Internal Agency Docket No. FEMA-B-1022] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed Rule; correction. 
        
        
          SUMMARY:
          On December 9, 2008, FEMA published in the Federal Register a proposed rule that contained an erroneous table. This notice provides corrections to that table, to be used in lieu of the information published at 73 FR 74674. The table provided here represents the flooding source, location of referenced elevation, effective and modified elevation, and communities affected for the Unincorporated Areas of Marshall County, Illinois. Specifically, it addresses flooding sources Sandy Creek Tributary. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-3151 or (e-mail) bill.blanton@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) publishes proposed determinations of Base (1% annual-chance) Flood Elevations (BFEs) and modified BFEs for communities participating in the National Flood Insurance Program (NFIP), in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Correction 

        In the proposed rule published at 73 FR 74674, in the December 9, 2008 issue of the Federal Register, FEMA published a table under the authority of 44 CFR 67.4. The table, entitled “Proposed Flood Elevation Determinations; Correction” addressed flooding sources “Sandy Creek Tributary.” That table contained inaccurate information as to the location of referenced elevation, effective and modified elevation in feet, or communities affected for these flooding sources. In this notice, FEMA is publishing a table containing the accurate information, to address these prior errors. The information provided below should be used in lieu of that previously published notice. 
        
        
            
          
            Flooding source(s) 
            Location of referenced elevation** 
            * Elevation in feet (NGVD)+ Elevation in feet (NAVD)
              # Depth in feet above ground
              ⁁ Elevation in meters (MSL) 
            
            Effective 
            Modified 
            Communities affected 
          
          
            
              Marshall County, Illinois Unincorporated Areas
            
          
          
            Sandy Creek Tributary
            From County Highway 14
            None
            +673
            Unincorporated Areas of Marshall County. 
          
          
             
            To approximately 140 feet northwest of the intersection of Hickory Street and South 5th Street in the City of Wenona
            None
            +686 
          
        
        
          Dated: February 6, 2009. 
          Michael K. Buckley, 
          Acting Assistant Administrator, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency. 
        
      
       [FR Doc. E9-6691 Filed 3-24-09; 8:45 am] 
      BILLING CODE 9110-12-P
    
  